Case: 14-50930      Document: 00512955109          Page: 1   Date Filed: 03/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 14-50930                               FILED
                                  Summary Calendar                         March 3, 2015
                                                                          Lyle W. Cayce
                                                                               Clerk

UNITED STATES OF AMERICA,
                                                 Plaintiff−Appellee,
versus


JOSE MARTINEZ-JIMENEZ,
                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1479-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Jose   Martinez-Jimenez         appeals    the    43-month      within-guidelines
sentence imposed for his guilty-plea conviction of illegally reentering the
United States after deportation.             He challenges only the substantive
reasonableness of the sentence, which he contends is greater than necessary to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50930     Document: 00512955109      Page: 2   Date Filed: 03/03/2015


                                  No. 14-50930

achieve the goals of 18 U.S.C. § 3553(a). Martinez-Jimenez maintains that the
sentence overstates the seriousness of the offense because it is essentially an
international trespass; that the illegal-reentry guideline, U.S.S.G. § 2L1.2, is
not empirically based and results in the double-counting of prior convictions;
and that the sentence is greater than necessary to provide adequate deterrence
and to protect the public and fails adequately to account for his personal his-
tory and characteristics.

      After United States v. Booker, 543 U.S. 220 (2005), sentences are ordin-
arily reviewed for substantive reasonableness under an abuse-of-discretion
standard. United States v. Johnson, 619 F.3d 469, 471-72 (5th Cir. 2010).
Although Martinez-Jimenez objected in the district court to his sentence as
greater than necessary to satisfy the goals of § 3553(a), he failed to mention all
of the grounds that he raises on appeal. Nevertheless, because the sentence
can be affirmed under an abuse-of-discretion standard, we need not decide
whether plain-error review should apply.

      We have rejected the arguments that illegal reentry is merely an inter-
national trespass offense that is treated too harshly under § 2L1.2, see United
States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008), and that a sentence
imposed pursuant to § 2L1.2 is greater than necessary to meet § 3553(a)’s goals
as a result of any double-counting inherent in that guideline, see United States
v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). Additionally, the record does
not reflect that the within-guidelines sentence fails to “account for a factor that
should receive significant weight , . . . gives significant weight to an irrelevant
or improper factor, or . . . represents a clear error of judgment in balancing
sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).

      For these reasons, the judgment of sentence is AFFIRMED.


                                        2